Per Curiam,
It is admitted in the case stated, and was conceded upon the argument, that the plaintiff is entitled to recover compensation for the services rendered pursuant to section 35 of the act of 1854 at the per diem rate fixed by the Act of April 15, 1834, section 89, P. L. 537, as amended by the Act of May 24,1887, P. L. 195. But the contention of the county solicitor is, that he is not entitled to recover the compensation allowed him by law from the county. It must be conceded that the question is not free from difficulty, but it is fair to presume that when in 1854 the legislature imposed upon the assessor this new duty with reference to the assessment of taxes, they did not intend that he should render the service without compensation; and as no specific provision was made relative to that subject, it is also fair to presume that they had in view the law already in force bearing upon that subject. The omission of the legislature to say anything upon it is significant. It has been suggested that tbe general rule, that he who claims payment from the county must be able to point to the statute that expressly or by clear implication authorizes it, is applied more especially to criminal proceedings. We are not prepared to commit ourselves to the proposition that this distinction is a valid one. But apart from that suggestion we are of opinion that the court reached the right conclusion in holding that the county is liable. The opinion filed by the learned president judge states very fairly the reasons urged against the conclusion, as well as those which go to sustain it. We find that we can add nothing profitably to the discussion, and therefore the judgment is affirmed upon his opinion.